Citation Nr: 0831192	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  96-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen his claim.

A review of the record reveals that service connection for an 
acquired psychiatric disorder was originally denied by a May 
1979 rating decision.  The RO reopened the claim in an 
October 2003 supplemental statement of the case. 
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (2001); 
see also Wakeford v. Brown, 8 Vet. App. 237 (1995).

In April 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.  
This claim was also remanded by the Board in February 1998 
and November 2005.  

The merits of the issue are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1979 rating decision denied service connection for 
a "nervous condition" on the grounds that the veteran had 
been discharged from active duty as the result of a 
personality disorder.  

2.  Presuming its credibility, evidence received since May 
1979 raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  A May 1979 rating decision denying service connection for 
an acquired psychiatric disorder is final.  38 U.S.C. 
§ 4005(c)(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  

2.  Evidence received since the May 1979 rating decision is 
new and material, and the veteran's service connection claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
respect to the veteran's new and material evidence claim for 
an acquired psychiatric disorder, the Board concludes that 
the VCAA does not preclude the Board from adjudicating this 
portion of the claim, because the Board is taking favorable 
action by reopening his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board notes, however, that in June 2006 
he was notified of the way initial disability ratings and 
effective dates are established.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

New and Material Evidence

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

For those cases in which a request to reopen a previously 
disallowed claim was filed before August 29, 2001, new and 
material evidence is defined as "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001) (emphasis added).  

Turning now to the merits of the claim, service connection 
for a "nervous condition" was initially denied by rating 
decision dated May 1979.  The decision noted that the veteran 
had been discharged for "immature personality."  There was 
no timely appeal filed.  The Board notes that personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(c) (2007).  

The veteran filed another claim for service connection for an 
acquired psychiatric disorder in April 1991, this time 
submitting evidence of treatment for bipolar disorder.  In an 
August 1991 rating decision, the RO declined to reopen the 
claim for an acquired psychiatric disorder.  There was no 
timely appeal filed.

The veteran filed an application to reopen his claim for an 
acquired psychiatric disorder in September 1992, submitting 
evidence of a recent hospitalization for depression and 
polysubstance abuse.  In a rating decision dated later that 
month, the RO declined to reopen the veteran's claim.  There 
was no timely appeal filed.  

In November 1994, the veteran submitted the present 
application to reopen his claim.  VA and private treatment 
records have been received, showing various diagnoses 
including schizoaffective disorder, bipolar disorder, and 
depression.  He has indicated his belief that his acquired 
psychiatric disorder began when he was tasked with handling 
nuclear weapons in service.  By rating decision dated May 
1995, the RO declined to reopen the claim.  He timely 
appealed.  

The Board concludes that the additional evidence received 
since the last final denial of service connection for an 
acquired psychiatric disorder is new and material as 
contemplated by the pertinent law and regulations.  The 
veteran has submitted medical evidence of current diagnoses 
of bipolar disorder and depression, as well as evidence 
purporting to link his current symptoms to events in service.  
As such, this additional evidence serves as a basis to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, correspondence dated 
March 2003 and May 2007 provided the veteran with the laws 
and regulations pertaining to consideration of the claim on 
the merits.  Additionally, he provided argument addressing 
his claim on the merits.  Accordingly, the Board finds that 
he would not be prejudiced by its review of the merits at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for an 
acquired psychiatric disorder is granted, and to this extent, 
the appeal is allowed.




REMAND

On his February 1975 entrance examination, the veteran's 
psychiatric evaluation is marked both "normal" and 
"abnormal."  There is no explanation for this discrepancy.  
In September 1975, medical personnel recommended that he 
receive an early discharge for what was described as 
"difficulty adapting . . . based on emotional immaturity."  
Line of duty determination was negative, and the disorder was 
said to have existed prior to service.  

No rationale for the conclusion that the veteran's 
psychiatric disorder pre-existed his service was provided, 
nor is there a history of the veteran's disorder in his 
service treatment records.  Upon remand, a request should be 
made for the veteran's complete service records; if the 
requested records are unavailable, a search of alternative 
sources should be undertaken.  

Also contained within the service treatment records is a 
record dated December 1975, one month after service, from a 
Dr. G.  According to this record, the veteran reported 
feelings of depression since service, as well as chronic 
sleep impairment and a feeling of worthlessness.  The 
impression was mixed depressive neurosis, and it was 
recommended that he seek further evaluation. 

The claims folder contains post-service medical records from 
a Dr. J.G., who appears to be the same physician, indicating 
that the veteran was treated for depression from 1977 to 
1979.  While efforts to obtain detailed treatment records 
from Dr. J.G. were unsuccessful, the physician indicated in 
May 2000 that he had treated the veteran for depression from 
1975 to 1981.  Other clinical records show that the veteran 
has a continuous history of psychiatric symptoms from that 
time, and that he has been hospitalized on numerous occasions 
for depression, suicidal ideation, and polysubstance abuse.  

The veteran has submitted evidence that he was treated for 
depression within one month of his discharge from service, 
and that he attributed his depression to events in active 
service.  There is evidence of in-service psychiatric 
symptomatology, which the veteran has attributed to his 
duties handling weaponry.  A VA examination should be 
requested upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel 
Records Center (NPRC) provide all of the 
veteran's service records, particularly 
his separation examination and any 
records pertinent to his medical 
discharge.  Any records obtained should 
be associated with the claims folder.  

2.   Prepare a request to the service 
department.  The request should ask for 
information as to reports drafted or 
filed by the veteran's superior officers 
referencing a possible psychiatric 
disorder, and any mental health 
evaluations of the veteran, to include 
any medical review board determinations.  

3.  In the event that additional service 
medical records and/or service personnel 
records cannot be located, request that 
the veteran complete NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data and NA Form 
13075, Questionnaire About Military 
Service.  He should provide as much 
detail as he can about his military 
service and his reported in-service 
psychiatric disorder, to include his full 
company designation, the name and 
location of any facilities in which he 
was treated, the length of his treatment, 
and any other information that may assist 
VA in locating relevant medical records.  

Once the information is received, forward 
it to the U.S. Army and Joint Services 
Records Research Center so that a search 
of alternative sources can be undertaken.  
Specific requests for alternative records 
showing evidence of unsuitability for 
service as the result of a psychiatric 
disorder should be requested.  

4.  After the above has been completed, 
schedule the veteran for a VA examination 
to determine the nature and etiology of 
his acquired psychiatric disorder.  The 
examiner should review the claims folder 
prior to the examination and should 
indicate on the examination report that 
he or she has reviewed the claims folder.  
A copy of this remand should also be 
provided to the examiner. 

For any acquired psychiatric disorder 
found, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that it is 
related to the veteran's active duty.  If 
the examiner so finds, he or she is asked 
to provide an opinion as to whether the 
disorder was incurred during service or 
whether the veteran had a pre-existing 
psychiatric disorder that underwent an 
increase in severity during service.  

Attention is invited to the veteran's 
service treatment records, service 
department records, and evidence of post-
service treatment for an acquired 
psychiatric disorder.  A rationale for 
any opinion offered should be stated on 
the examination report.  

5.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


